       Case 2:19-cv-02154-DJH Document 18 Filed 12/23/20 Page 1 of 2



 1
     WO
 2
 3
 4
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9
10   Victor Teresa-Molina,                             No. CV-19-02154-PHX-DJH

11                  Petitioner,                        ORDER
12   v.
13   Frank Strada, et al.,
14                  Respondents.
15
16          This matter is before the Court on Petitioner’s second Motion for Reconsideration
17   (Doc. 17). On January 14, 2020, having received no Objections from the parties, the Court
18   adopted the Magistrate Judge’s Report and Recommendation (Doc. 12) and dismissed
19   Petitioner’s habeas petition. (See Doc. 13). Nearly six months later, on June 1, 2020,
20   Petitioner filed a Motion for Reconsideration (Doc. 15). On July 21, 2020, the Court denied
21   Petitioner’s that request as untimely (Doc. 16). On August 5, 2020, Petitioner filed his
22   second Motion for Reconsideration, which again seeks reconsideration of the Court’s

23   Order dismissing his habeas petition (Doc. 17) (arguing that he was not “permitted to

24   demonstrate that the majority of the all that was said was pre-fabricated violating the

25   United States Constitution”).

26          As the Court noted in July 21, 2020 Order (Doc. 16), motions for reconsideration

27   are disfavored and should be granted only in rare circumstances. Defenders of Wildlife v.
     Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995); Drake v. City of Eloy, 2016 WL 67519,
28
       Case 2:19-cv-02154-DJH Document 18 Filed 12/23/20 Page 2 of 2



 1   *1 (D. Ariz. 2016). “Reconsideration is appropriate if the district court (1) is presented with
 2   newly discovered evidence, (2) committed clear error or the initial decision was manifestly
 3   unjust, or (3) if there is an intervening change in controlling law.” School Dist. No. 1J,
 4   Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Such motions
 5   should not be used for the purpose of asking a court “to rethink what the court had already
 6   thought through, rightly or wrongly.” Defenders of Wildlife, 909 F. Supp. at 1351.
 7          The Court has examined Petitioner’s second Motion for Reconsideration under
 8   these standards and does not find cause to revisit its prior ruling dismissing his habeas
 9   petition. Petitioner has also failed to establish cause excusing the untimeliness of his first
10   Motion for Reconsideration. Accordingly,
11          IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 17) is

12   DENIED. This case shall remain closed.

13          Dated this 22nd day of December, 2020.

14
15
16
                                                   Honorable Diane J. Humetewa
17                                                 United States District Judge

18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
